364 U.S. 295 (1960)
MORALES ET AL.
v.
CITY OF GALVESTON ET AL.
No. 167, Misc.
Supreme Court of United States.
Decided October 17, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Arthur J. Mandell for petitioners.
Preston Shirley for the City of Galveston, and Byron F. Williams for Cardigan Shipping Co., Ltd., respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for consideration in light of Mitchell v. Trawler Racer, Inc., 362 U.S. 539.